                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


AIMEE KNIGHT,                            3:18-cv-01580-BR

          Plaintiff,                     OPINION AND ORDER

v.

JEFFREY DURBIN and CITY OF
GRESHAM,

          Defendants.


RICHARD H. RIZK
Richard Law
0434 S.W. Iowa St.
Portland, OR 97219
(503) 245-5677

          Attorney for Plaintiff

DAVID C. LEWIS
RICHARD PAUL FREUD
Kraemer & Lewis
P.O. Box 1469
Lake Oswego, OR 97035
(503) 763-3875

          Attorneys for Defendants



1 - OPINION AND ORDER
BROWN, Senior Judge.

     This matter comes before the Court on Defendants’ Motion

(#12) for Summary Judgment.    The Court concludes the record is

sufficiently developed such that oral argument would not be

helpful to resolve Defendants’ Motion.     For the reasons that

follow, the Court GRANTS in part and DENIES in part Defendants’

Motion as follows:

     1.   GRANTS Defendants’ Motion as to the impropriety of

          Officer Durbin as the defendant in Plaintiff’s state-

          law claims and, therefore, SUBSTITUTES the City of

          Gresham as the defendant in Plaintiff’s state-law

          claims;

     2.   GRANTS Defendants’ Motion as to Plaintiff’s Fourth

          Claim for negligent retention; and

     3.   DENIES Defendants’ Motion as to Plaintiff’s First,

          Second, Third, Fifth, and Sixth Claims because the

          Court concludes Defendants have not established as a

          matter of undisputed fact and/or law entitlement to

          judgment on these claims.



                              BACKGROUND

     The following facts are taken from the parties’ Joint

Statement of Agreed Material Facts and the parties’ filings

related to Defendants’ Motion for Summary Judgment and are

2 - OPINION AND ORDER
undisputed unless otherwise indicated.

     On June 15, 2017, 10:20 a.m., Gresham Police Officer Matt

Hardy radioed to dispatch:   “My folks with warrants from earlier

are reported to be at McDonald’s.   I’m in the area.    Send me

another car.”   Joint Statement of Agreed Facts at ¶ 3.1      Officer

Hardy also advised “they’re probably going to run.”     Id.

     At 10:24 a.m. Officer Hardy radioed dispatch that the two

suspects were fleeing on foot from the McDonald’s restaurant

located at S.E. Stark Street in Gresham, Oregon.   Joint Statement

of Agreed Material Facts at ¶¶ 3-4.   Officer Hardy described the

male suspect as wearing a “red and gray sweatshirt” and the

female suspect as wearing a “dark-colored hoody with brown hair

in a bun.”    Joint Statement of Agreed Facts at ¶¶ 4-5.   The

female suspect was wanted on a warrant for felony heroin

possession.   Joint Statement of Agreed Facts at ¶ 1.

     At 10:26 a.m. a Gresham police officer radioed dispatch that

the suspects described by Officer Hardy were headed westbound and

had jumped over a fence.   Joint Statement of Agreed Facts at ¶ 5.

Other Gresham police officers, including Defendant Officer

Jeffrey Durbin, began “converging on the scene.”   Joint Statement

of Agreed Facts at ¶ 6.    Another Gresham police officer (call



     1
       The time stamps on the dispatch recording do not match the
time stamps on the Plaid Pantry videos submitted in evidence.
The exact time of day of the events, however, is not material to
the Court’s resolution of Defendants’ Motion.

3 - OPINION AND ORDER
sign 8156) asked dispatch for an updated description of the

suspects.   The dispatcher replied:   “You have a male, red and

gray sweatshirt, should be with a female in a dark hoody.”    Joint

Statement of Agreed Facts at ¶ 6.     “Both suspects were reported

to be ‘white.’”   Id.

     At 10:29 a.m. “Officers 161 and 8145” radioed dispatch that

they had located the male suspect at the O’Reilly Auto Parts

store on S.E. Stark Street, which was one block west of the

McDonald’s restaurant where the pursuit began.    Joint Statement

of Agreed Facts at ¶ 7.

     At some point shortly before 10:30 a.m.2 Plaintiff Aimee

Knight entered the Plaid Pantry at the corner of S.E. Stark

Street and S.E. 181st Avenue in Gresham through the only

entrance.   Decl. of David Lewis, Ex. 6 at 10:25:41.   Plaintiff

was wearing a baseball hat and a black hoody with a gold circle

on the back and the hood pulled up over her baseball hat.     Id.

Plaintiff crossed the store away from the entrance and selected

nasal spray.   Approximately 40 seconds after Plaintiff entered

the store, she went down the aisle that was the farthest away

from the entrance to select some chips.    Lewis Decl., Ex. 6 at



     2
       The time stamp on the videos of the security camera
footage from Plaid Pantry indicate Plaintiff entered the store at
10:25 a.m. and that Defendant entered the store at 10:26 a.m. As
noted, these times do not synchronize exactly with the times of
the dispatch recordings, but the disparity is not material to the
Court’s analysis.

4 - OPINION AND ORDER
10:26:20.   Due to the height of the shelving and the items on the

shelves, Plaintiff was unable to see the entrance from that aisle

and she was not visible from the entrance.

     At 10:30 a.m. Officer 8145 radioed dispatch:    “There was a

female running across to the Plaid Pantry, she had a black hoody

on with the hoody up if you want to check her.”    Joint Statement

of Agreed Facts at ¶ 8.   Plaid Pantry is across S.E. 181st Avenue

directly to the west of O’Reilly Auto Parts on S.E. Stark Street

where the male suspect had been apprehended and less than two

blocks west of the McDonald’s where the pursuit began.   Joint

Statement of Agreed Facts at ¶ 8.

     Less than one minute after Plaintiff entered the Plaid

Pantry, Officer Durbin entered the Plaid Pantry following up on

the message from dispatch about the “female running across to the

Plaid Pantry.”   Lewis Decl., Ex. 6 at 10:26:33.   Officer Durbin

entered the Plaid Pantry 13 seconds after Plaintiff turned into

the chip aisle, and, therefore, he was unable to see her and she

was unable to see him.

     The Plaid Pantry video does not include sound.    Officer

Durbin, however, testified at deposition that when he entered the

store he asked the clerk “if a white female with a black hoody up

on her head had run into the store.”   Lewis Decl., Ex. 1 at 5.

Officer Durbin testified the store clerk “pointed to the back of

the store.”   Id.   The Plaid Pantry video reflects the store clerk


5 - OPINION AND ORDER
pointed to the area where Plaintiff was approximately seven

seconds after Officer Durbin entered the Plaid Pantry.      Lewis

Decl., Ex. 6 at 10:26:40.   At that time Plaintiff was in the

middle of the aisle farthest from Defendant and from the door.

Plaintiff was unable to see whether there were other people in

the Plaid Pantry due to the height of the shelving and the store

layout.

     Officer Durbin testified at deposition that he “called out

to the person, said that he knew she was in the store and to show

her hands and come out to me.”   Lewis Decl., Ex. 1 at 5.     Officer

Durbin testified he could not see Plaintiff, but Plaintiff “did

not show her hands as ordered” and at that point he pulled out

his gun and put it in the ready position.     Id. at 6.    Plaintiff

testified at deposition that she first heard Officer Durbin say

“something along the lines of turn around.    Hands up.    On the

ground,” but to her “it sounded like it was coming from outside”

so she continued to shop.   Lewis Decl., Ex. 8 at 2.      Plaintiff

heard Officer Durbin a second time and realized he was inside the

store, but she “assumed . . . the store was either being robbed

or they had chased somebody in there.     So . . . [she] turned

around to see what was going on.”   Id.    The video reflects

Officer Durbin raised his gun and pointed it at the area where

Plaintiff was located five seconds after the clerk pointed to the

back of the store and before Plaintiff was out of the chip aisle.


6 - OPINION AND ORDER
Lewis Decl., Ex. 6 at 10:26:45.   Officer Durbin testified at

deposition that he “did not see [Plaintiff’s] face before [he]

pulled [his] gun. . . .   So [he] was not able to identify the

person before [he] pulled the gun.”   Lewis Decl., Ex. 1 at 7.

Officer Durbin advanced with his gun drawn toward the area where

Plaintiff was standing.   The video shows Plaintiff putting her

hands out from her side and beginning to get down on her knees

five seconds after Officer Durbin drew his weapon.     Lewis Decl.,

Ex. 6 at 10:26:50.   Plaintiff testifies Officer Durbin told her

to lie face down on the ground with her arms out, at which point

she told him:   “Sir, I’m not supposed to lay on my chest.    I had

a botched mastectomy and I have a collapsed expander.”     Pl.’s

Resp., Ex. A(1) at 8.   According to Plaintiff, Officer Durbin

“screamed at me to lay down,” so she did.    Id.    The video shows

Plaintiff was fully prone on the ground with her arms out ten

seconds after Officer Durbin drew his weapon.      Lewis Decl., Ex. 6

at 10:26:57.    Officer Durbin continued to point his firearm at

Plaintiff and radioed to ask the other officers whether the

suspect had “a gold circle on her back, on the hoody?”     Lewis

Decl., Ex. 3 at 6.   Another officer responded:    “I couldn’t

tell.”   Id.

     Approximately 30 seconds after Plaintiff was fully prone on




7 - OPINION AND ORDER
the floor, Gresham Officer McFarland3 entered the Plaid Pantry

and joined Officer Durbin.   Lewis Decl., Ex. 6 at 10:27:24.   As

Officer McFarland made his way to Officer Durbin, Officer Durbin

lowered and holstered his gun.   Lewis Decl., Ex. 6 at 10:27:27.

Five seconds after Officer McFarland entered the Plaid Pantry,

Officer Hardy entered the Plaid Pantry.    Lewis Decl., Ex. 6 at

10:27:29.    Officers Durbin and McFarland handcuffed Plaintiff as

Officer Hardy made his way over to Officer Durbin.   Lewis Decl.,

Ex. 6 at 10:27:35.   A fourth unidentified police officer entered

the Plaid Pantry during the handcuffing.   Lewis Decl., Ex. 6 at

10:27:38.

     Approximately 30 seconds later “the woman was identified as

[Plaintiff].   She was not the woman with [the] warrant [that]

officers were searching for.   [Plaintiff] was released from

handcuffs.   Officer Hardy . . . radio[ed] ‘And this isn’t her so

we need to keep looking for her.’”   Joint Statement of Agreed

Facts at ¶ 11; Lewis Decl., Ex. 6 at 10:28:29.

     On July 18, 2017, Plaintiff filed a Complaint in Multnomah

County Circuit Court against John Doe and the City of Gresham

alleging state-law claims for false arrest, assault, and battery

based on the events of June 15, 2017.

     On August 4, 2017, Plaintiff filed an Amended Complaint in



     3
       None of the other officers involved in this encounter are
defendants in this action.

8 - OPINION AND ORDER
Multnomah County Circuit Court against John Doe, Officer Durbin,

and the City of Gresham alleging state-law claims for false

arrest, assault, and battery.

     On August 18, 2018, Plaintiff filed a Second Amended

Complaint in Multnomah County Circuit Court against Officer

Durbin and the City of Gresham alleging state-law claims for

false arrest, assault, battery, and negligent retention and

federal claims for arrest without probable cause and excessive

force in violation of the Fourth Amendment to the United States

Constitution.

     On September 26, 2018, Defendants removed the matter to this

Court on the basis of federal-question jurisdiction.

     On April 1, 2019, Defendants filed a Motion for Summary

Judgment as to all of Plaintiff’s claims.



                             STANDARDS

     Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”   Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).     See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

genuine dispute as to a material fact.     Emeldi v. Univ. of Or.,

673 F.3d 1218, 1223 (9th Cir. 2012).     In response to a properly

supported motion for summary judgment, the nonmoving party must


9 - OPINION AND ORDER
go beyond the pleadings and point to "specific facts

demonstrating the existence of genuine issues for trial."      In re

Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)

"This burden is not a light one. . . .   The non-moving party must

do more than show there is some 'metaphysical doubt' as to the

material facts at issue."    Id. (citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."   Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).    The court must draw all

reasonable inferences in favor of the nonmoving party.    Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).    "Summary

judgment cannot be granted where contrary inferences may be drawn

from the evidence as to material issues."    Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004)(citing Sherman Oaks Med. Arts

Ctr., Ltd. v. Carpenters Local Union No. 1936, 680 F.2d 594, 598

(9th Cir. 1982)).

     "A non-movant's bald assertions or a mere scintilla of

evidence in his favor are both insufficient to withstand summary

judgment."   F.T.C. v. Stefanchik, 559 F.3d 924, 929 (9th Cir.

2009)(citation omitted).    When the nonmoving party's claims are

factually implausible, that party must "come forward with more

persuasive evidence than otherwise would be necessary."       LVRC


10 - OPINION AND ORDER
Holdings LLC v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)

(citing Blue Ridge Ins. Co. v. Stanewich, 142 F.3d 1145, 1149

(9th Cir. 1998)).

     The substantive law governing a claim or a defense

determines whether a fact is material.   Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).    If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.    Id.



                           DISCUSSION

     Defendants move for summary judgment on all of Plaintiff’s

claims on the grounds that (1) Officer Durbin had reasonable

suspicion to investigate Plaintiff; (2) Officer Durbin’s conduct

did not convert his interaction with Plaintiff into an arrest;

(3) even if the interaction was converted into an arrest, Officer

Durbin had probable cause to arrest Plaintiff; (4) even if the

interaction was converted into an arrest and Officer Durbin did

not have probable cause to arrest Plaintiff, Defendants are,

nevertheless, entitled to qualified immunity on Plaintiff’s

federal claim for arrest without probable cause; (5) Defendants

are entitled to qualified immunity on Plaintiff’s federal claim

for excessive force; (6) Officer Durbin is not a proper defendant

on Plaintiff’s state-law claims; (7) Officer Durbin was justified

in detaining Plaintiff, and, therefore, Plaintiff’s claims for


11 - OPINION AND ORDER
false arrest, assault, and battery fail; and (8) Plaintiff has

not established a genuine dispute of material fact exists as to

her claim for negligent retention.

I.   Investigatory Stop and/or Arrest

     Plaintiff alleges in her Fifth Claim that Officer Durbin

arrested her without probable cause in violation of the Fourth

Amendment.    In her Response to Defendants’ Motion for Summary

Judgment, Plaintiff asserts she was “de facto” arrested by

Officer Durbin without probable cause in violation of the Fourth

Amendment.    Plaintiff, however, also states in her Response that

there is a “genuine issue[] of material fact regarding . . .

whether Officer Durbin had probable cause or reasonable suspicion

to believe [Plaintiff] was the suspect he sought.”    Pl.’s Resp.

at 12 (emphasis in original).     Thus, Plaintiff appears to assert

Officer Durbin violated her Fourth Amendment rights by conducting

an investigative stop without reasonable suspicion and/or by de

facto arresting Plaintiff without probable cause.

     A.      Investigatory Stop

             In Terry v. Ohio, the Supreme Court created a limited
             exception to the general requirement that officers must
             have probable cause before conducting a search. 392
             U.S. 1, 30 (1968). The Court held that officers may
             conduct an investigatory stop consistent with the
             Fourth Amendment [when] "a police officer observes
             unusual conduct which leads him reasonably to conclude
             in light of his experience that criminal activity may
             be afoot. . . .” Id. In addition, an officer may
             conduct a brief pat-down (or frisk) of an individual
             when the officer reasonably believes that “the persons
             with whom he is dealing may be armed and presently

12 - OPINION AND ORDER
           dangerous.” Id. The stop and the frisk, must be
           analyzed separately; the reasonableness of each must be
           independently determined.

United States v. I.E.V., 705 F.3d 430, 440 (9th Cir. 2012)

(citation omitted).

           Under Terry v. Ohio a police officer may "seize" a

person for an investigatory stop if there is reasonable suspicion

that the person has committed or will commit a crime.   392 U.S. 1

(1968).   “[R]easonable suspicion exists when an officer is aware

of specific, articulable facts which, when considered with

objective and reasonable inferences, form a basis for

particularized suspicion” that the person detained is engaged in

criminal activity.    United States v. Cotterman, No. 09–10139,

2013 WL 856292, at *31 (9th Cir. Mar. 8, 2013)(citation omitted).

An officer may perform a Terry stop only when under the "totality

of the circumstances" there is a "particularized and objective

basis for suspecting legal wrongdoing."    I.E.V., 705 F.3d at 440

(citation omitted).   Reasonable suspicion requires only “a

minimal level of objective justification.”    Illinois v. Wardlow,

528 U.S. 119, 123 (2000).

           The record reflects Officer Durbin was advised there

was a suspect wanted on a warrant for felony heroin possession

who had begun running from police officers less than two blocks

from the Plaid Pantry.   The suspect was described as a white

female wearing a dark-colored hoody sweatshirt.   At the same time


13 - OPINION AND ORDER
the officers were looking for the female suspect, Officer Durbin

was advised there was a woman wearing a black hoody running into

the Plaid Pantry.   Plaintiff points out that the suspect was

described as having brown hair in a bun, but Plaintiff has blonde

hair.   Officer Durbin, however, testified at deposition that he

did not remember hearing that the suspect had brown hair.    In

addition, the record reflects Plaintiff’s hair was covered by a

hat and the hood of her sweatshirt during her entire encounter

with Officer Durbin.

           Considering the totality of the circumstances, the

Court concludes as a matter of law that Officer Durbin initiated

a Terry stop of Plaintiff when he entered the Plaid Pantry to

look for the female suspect, called out to Plaintiff, said he

knew she was in the store, asked Plaintiff to show her hands, and

directed her to come out before he drew his weapon.

           In addition, the Court concludes Officer Durbin had the

required minimal level of objective justification to initiate the

stop because he was aware there was a white female suspect

wearing a dark-colored hoody sweatshirt who ran from police from

a location that was close to the Plaid Pantry and close in time

to when Plaintiff (a white female wearing a black hoody

sweatshirt) was seen entering the Plaid Pantry.   The Court,

therefore, concludes on this record that the Terry stop was

supported by reasonable suspicion.


14 - OPINION AND ORDER
     B.    Conversion to Arrest

           Plaintiff asserts even if the Terry stop was justified

initially by reasonable suspicion, Officer Durbin’s actions

transformed the Terry stop into an arrest without probable cause

when he drew his weapon and pointed it at Plaintiff.

           The Ninth Circuit has observed "[t]here is no bright-

line rule to determine when an investigatory stop becomes an

arrest."   Washington v. Lambert, 98 F.3d 1181, 1185 (9th Cir.

1996).

                Rather, in determining whether stops have turned
                into arrests, courts consider the “totality of the
                circumstances.” As might be expected, the
                ultimate decision in such cases is fact-specific.

                In looking at the totality of the circumstances,
                we consider both the intrusiveness of the stop,
                i.e., the aggressiveness of the police methods and
                how much the plaintiff's liberty was restricted
                and the justification for the use of such tactics,
                i.e., whether the officer had sufficient basis to
                fear for his safety to warrant the intrusiveness
                of the action taken. In short, we decide whether
                the police action constitutes a Terry stop or an
                arrest by evaluating not only how intrusive the
                stop was, but also whether the methods used were
                reasonable given the specific circumstances. As a
                result, we have held that while certain police
                actions constitute an arrest in certain
                circumstances, e.g., where the “suspects” are
                cooperative, those same actions may not constitute
                an arrest where the suspect is uncooperative or
                the police have specific reasons to believe that a
                serious threat to the safety of the officers
                exists. "The relevant inquiry is always one of
                reasonableness under the circumstances."

Id. (citations omitted; emphasis in original).

           The Ninth Circuit has held a stop is not automatically

15 - OPINION AND ORDER
converted into an arrest when officers point their weapons at a

suspect, use handcuffs, and place the suspect in a police car for

questioning.   Allen v. City of Los Angeles, 66 F.3d 1052, 1056

(9th Cir. 1995).   Compare United States v. Steel, 486 F. App’x

690, 690-91 (9th Cir. 2012)(concluding the officer’s use of

handcuffs was justified and did not convert a Terry stop into an

arrest when the suspect did not comply with the officer’s

commands and made a movement with his right elbow towards his

right side, which made the officer concerned that the suspect was

either carrying a firearm or attempting to discard contraband);

United States v. Guzman–Padilla, 573 F.3d 865, 884 (9th Cir.

2009)(“[B]ecause the purpose of a Terry stop is to allow the

officer to pursue his investigation without fear of violence, we

allow intrusive and aggressive police conduct without deeming it

an arrest when it is a reasonable response to legitimate safety

concerns on the part of the investigating officers.”); Alexander

v. Cty. of Los Angeles, 64 F.3d 1315, 1320 (9th Cir. 1995)(“The

use of force during a stop does not convert the stop into an

arrest if it occurs under circumstances justifying fears for

personal safety.”) with Washington, 98 F.3d at 1187 (Terry stop

converted to an arrest when police ordered the plaintiffs from

their car at gunpoint; frisked, handcuffed, and placed the

plaintiffs in patrol cars while officers investigated

allegations; and, at the same time, plaintiffs were compliant and


16 - OPINION AND ORDER
the officers had merely a generalized concern that plaintiffs

might be armed); United States v. Del Vizo, 918 F.3d 821, 825

(9th Cir. 1990)(there was a “lack of investigatory justification

for” handcuffing and making the plaintiff lie on the ground even

though he was suspected of drug trafficking because the plaintiff

complied with the officers’ commands and there was not any other

evidence to suggest that the plaintiff was “particularly

dangerous.”).

          As to “the aggressiveness of the police methods and

. . . the justification for the use of such tactics,” the Ninth

Circuit has held “‘pointing a loaded gun at a suspect [and

thereby] employing the threat of deadly force, is use of high

level of force.’”   Thompson v. Rahr, 885 F.3d 582, 586 (9th Cir.

2018)(quoting Espinosa v. City & Cty. of S.F., 598 F.3d 528, 537

(9th Cir. 2010)).

          Here there is not any affirmative evidence that the

suspects police were seeking were dangerous or armed.   Although

the female suspect was wanted on a warrant for felony possession

of heroin, the Ninth Circuit has held outstanding felony warrants

alone do not establish a safety risk.    See, e.g., Chew v. Gates,

27 F.3d 1432, 1442 (9th Cir. 1994)(“the existence of the [felony]

warrants is of limited significance.    A wide variety of crimes,

many of them nonviolent, are classified as felonies.”).    See also

Smith v. City of Stockton, No. 2:15-CV- 00363-KJM-AC, 2018 WL


17 - OPINION AND ORDER
3831001, at *4 (E.D. Cal. Aug. 13, 2018)(“An outstanding felony

warrant also does not alone show a safety risk.”).    Here neither

the dispatch nor the officers’ reports indicate any affirmative

suggestion that either suspect being pursued was armed or thought

to be armed.   For example, there is not any indication in the

record that the suspect had been in a location such as her

vehicle or residence where she could have had access to and taken

possession of a firearm during the pursuit.

           Officer Durbin, however, testified at deposition that

his “experience and training [taught him] that a fleeing suspect

has a reason to flee.    They could be armed, they could be

carrying contraband.”    Lewis Decl., Ex. 1 at 3.   Officer Durbin

stated the reason he believed the suspect could be dangerous is

because “in my training and experience, a fleeing suspect is

dangerous.”    Id.   Officer Durbin, nevertheless, also testified

there was “nothing specific to [the suspect] that was dangerous.”

Lewis Decl., Ex. 1 at 4.    Courts have held generalized beliefs or

concerns for safety are insufficient to support a high level of

force.   See, e.g., Hunter v. Durell, No. C16-1445-MJP, 2018 WL

6249789, at *12 (W.D. Wash. Nov. 29, 2018)(“Officer Durell claims

. . . he ‘had no idea what [the plaintiff’s] intentions in

getting into [his] car were,’ and [he] believed [the plaintiff]

might be reaching for weapons. . . .    [T]his entirely

unsubstantiated belief, without more, cannot justify the use of


18 - OPINION AND ORDER
deadly force.”).

          The Court notes Plaintiff did not immediately respond

to Officer Durbin’s command to “show her hands and come out,”

which is an objective fact that would heighten the concern of any

police officer in these circumstances.   Officer Durbin, however,

was not aware Plaintiff did not know he was addressing her, and

there is not any evidence that Officer Durbin identified himself

as a police officer.    Indeed, the video shows Plaintiff could not

see Officer Durbin at the time he commanded Plaintiff to put her

hands out, and, in fact, Officer Durbin testified he could not

see Plaintiff’s face and was unable to identify her at the time

he pulled his weapon.    Nevertheless, Plaintiff put her hands out

and began to get on the floor a mere five seconds after Officer

Durbin entered the store and issued the command.   Although a

five-second delay in compliance may be of concern to a police

officer, courts have recognized an individual’s immediate failure

to respond to police commands is an insufficient basis for an

officer to fear for his safety in the absence of other factors.

See, e.g., Thompson v. Rahr, 885 F.3d 582, 595 (9th Cir. 2018)

(“When an officer gives a command, a fearful arrestee may require

a longer-than-expected interval to understand the order and

follow it.”); Hunter, 2018 WL 6249789, at *12 (“[The plaintiff’s]

only infraction was failing to respond promptly when commanded to

leave and attempting to open his car door to do so.”).   Thus,


19 - OPINION AND ORDER
viewing the evidence in the light most favorable to Plaintiff,

the Court concludes the justification for force in these

circumstances was low.

             In summary, Officer Durbin pointed his weapon at

Plaintiff even though he did not have a specific basis to believe

that she was dangerous or in possession of a weapon, and

Plaintiff complied with Officer Durbin’s commands when she

realized they were directed at her and within five seconds of

Officer Durbin issuing them.

             Viewing the evidence in the light most favorable to

Plaintiff, the Court concludes Defendants have not established as

a matter of undisputed fact that Officer Durbin had a sufficient

basis to fear for his safety and to warrant the intrusiveness of

pointing a firearm at Plaintiff along with the other actions he

took.    Moreover, even though the entire encounter lasted less

than two minutes, it involved a high-level use of force on an

individual who was not an objectively established safety risk.

The Court, therefore, concludes as a matter of law that Officer

Durbin’s conduct converted the Terry stop into an arrest.

        C.   Probable Cause

             Defendants contend Officer Durbin had probable cause to

arrest Plaintiff because the suspect was wanted on an outstanding

warrant and/or because Plaintiff failed to comply with his lawful

commands.


20 - OPINION AND ORDER
             1.   Outstanding Warrant/Mistaken Identity

                  “In a case of mistaken identity, ‘the question is

whether the arresting officers had a good faith, reasonable

belief that the arrestee was the subject of the warrant.’”     Sharp

v. Cty. of Orange, 871 F.3d 901, 910 (9th Cir. 2017)(quoting

Rivera v. Cty. of Los Angeles, 745 F.3d 384, 389 (9th Cir.

2014)).   See also Hill v. Cal., 401 U.S. 797, 802 (1971)(“[W]hen

the police have probable cause to arrest one party, and when they

reasonably mistake a second party for the first party, then the

arrest of the second party is a valid arrest.”)(citation

omitted)).    “The constitutionality of the arrest thus turns on

the reasonableness of the [officer’s] mistake.”     Sharp, 871 F.3d

at 910.

             The record reflects the only information that Officer

Durbin had about the female suspect was that she was white,

wearing a dark-colored hoody, and was seen two blocks from the

Plaid Pantry.     Officer Durbin testified at deposition that he did

not remember hearing that the female suspect had brown hair in a

bun.   The Court finds in this case that the description of the

suspect was vague and lacks the kind of specificity required to

support a finding of probable cause.     See, e.g., Grant v. City of

Long Beach, 315 F.3d 1081, 1088 (9th Cir. 2002)(“As a matter law,

[the plaintiff’s] resemblance to a general physical description

could not have provided the officers with probable cause to


21 - OPINION AND ORDER
arrest him.”); Washington, 98 F.3d at 1190-91 (“The only basis

for linking Washington and Hicks to the supermarket robberies was

the purported general similarity of their physical

characteristics to those of the actual suspects:   two African–

American males, one reasonably short and one reasonably tall.

[These] descriptions [are] exceedingly vague and general. . . .

If the general descriptions relied on here can be stretched to

cover Washington and Hicks, then a significant percentage of

African–American males walking, eating, going to work or to a

movie, ball game or concert, with a friend or relative, might

well find themselves subjected to similar treatment.”); United

States v. Ricardo, 912 F.2d 337, 342 (9th Cir. 1990)(officers did

not have probable cause to arrest a suspect because he fit the

description of a “thin man, not too tall” and “young Mexican

male”).

          Although Officer Durbin had a reasonable suspicion to

stop Plaintiff and to investigate further, the Court concludes on

this record that Defendants have not established the description

of the suspect was sufficiently detailed for Officer Durbin to

have probable cause to believe that Plaintiff was the subject of

the warrant.

          2.   Commission of Separate Crime

               Defendants also contend Officer Durbin had

probable cause to arrest Plaintiff for the misdemeanor offense of


22 - OPINION AND ORDER
interfering with a police officer.

                  “An officer has probable cause to make a

warrantless arrest when the facts and circumstances within his

knowledge are sufficient for a reasonably prudent person to

believe that the suspect has committed a crime.”     Rosenbaum v.

Washoe Cty., 663 F.3d 1071, 1076 (9th Cir. 2011)(citing Crowe v.

Cty. of San Diego, 608 F.3d 406, 432 (9th Cir. 2010)).       “The

analysis involves both facts and law.    The facts are those that

were known to the officer at the time of the arrest.     The law is

the criminal statute to which those facts apply.”     Rosenbaum, 663

F.3d at 1076.   Oregon Revised Statutes § 162.247(1)(b) makes it a

Class A Misdemeanor when “the person, knowing that another person

is a peace officer . . . [r]efuses to obey a lawful order by the

peace officer.”

                  As noted, Plaintiff could not see Officer Durbin

or anyone else in the store at the time Officer Durbin issued his

commands to Plaintiff; Officer Durbin could not see Plaintiff’s

face or identify her when he pulled his weapon; and there is not

any evidence in the record that Officer Durbin identified himself

as a police officer when he issued his commands.    Moreover, there

is not any evidence in the record that Plaintiff knew Officer

Durbin was a police officer when he initially issued his

commands, and, in any event, Plaintiff complied within five

seconds of the time Officer Durbin drew his weapon.


23 - OPINION AND ORDER
                Viewing the evidence in the light most favorable

to Plaintiff, the Court concludes on this record that Defendants

have not established as an undisputed fact that a reasonable

officer in Officer Durbin’s position would have believed there

was a fair probability that Plaintiff had committed the offense

of interfering with an officer.   The Court, therefore, concludes

Defendants have not established Officer Durbin had probable cause

to arrest Plaintiff for interfering with an officer.

           In summary, the Court concludes Defendants have not

established Officer Durbin, at the time he acted against

Plaintiff, had probable cause to arrest her as the suspect wanted

on the outstanding warrant or for interfering with an officer.

II.   Qualified Immunity Relating to Arrest

      As noted, Defendants assert even if Officer Durbin’s actions

converted the stop into an arrest for which he did not have

probable cause, Defendants are entitled to qualified immunity

because under the totality of the circumstances a reasonable

officer would not have known he was violating any clearly-

established law.

      Qualified immunity applies when an official’s conduct does

not violate clearly-established statutory or constitutional

rights of which a reasonable person would have known.   White v.

Pauley, 137 S. Ct. 548, 551 (2017).   “Police officers are not

entitled to qualified immunity if (1) the facts ‘[t]aken in the


24 - OPINION AND ORDER
light most favorable to the party asserting the injury’ show that

‘the [officers'] conduct violated a constitutional right’ and

(2) ‘the right was clearly established’ at the time of the

alleged violation.”     Thompson v. Rahr, 885 F.3d 582, 586 (9th

Cir. 2018)(quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)).

See also Dist. of Columbia v. Wesby, 138 S. Ct. 577, 589

(2018)(Officers are entitled to qualified immunity unless (1) the

officers violate a federal statutory or constitutional right and

(2) the unlawfulness of their conduct was “clearly established at

the time.”).    Courts “may address these two prongs in either

order.”     Thompson, 885 F.3d at 586 (citing Pearson v. Callahan,

555 U.S. 223, 236 (2009)).     “These inquiries are questions of

law.”     Thompson, 885 F.3d at 586 (citations omitted).

        “Clearly established means that, at the time of the

officer's conduct, the law was sufficiently clear [such] that

every reasonable official would understand that what he is doing

is unlawful.”     Wesby, 138 S. Ct. at 589 (citations omitted).     See

also Vos v. City of Newport Beach, 892 F.3d 1024, 1035 (9th Cir.

2018).    “To be clearly established, a legal principle must have a

sufficiently clear foundation in then-existing precedent.     The

rule must be settled law, which means it is dictated by

controlling authority or a robust consensus of cases of

persuasive authority.”     Wesby, 138 S. Ct. at 589-90 (citations

omitted).     See also Perez v. City of Roseville, 882 F.3d 843,


25 - OPINION AND ORDER
856-57 (9th Cir. 2018)(noting Ninth Circuit precedent is

sufficient to meet the clearly-established prong of qualified

immunity).   When examining whether a legal principle is clearly

established, courts must define the law with a “high degree of

specificity” and not “at a high level of generality.”      Id. at

590.   Although it is not necessary to identify a case that is

“directly on point,” generally the plaintiff must identify some

authority that has held an officer acting under similar

circumstances violated a federal right.    Id. at 590.   Whether a

right was clearly established is a question of law.      Morales v.

Fry, 873 F.3d 817, 823 (9th Cir. 2017).   The Supreme Court has

made clear that qualified immunity protects “all but the plainly

incompetent or those who knowingly violate the law.”      Wesby,

138 S. Ct. at 589 (citing Malley v. Briggs, 475 U.S. 335, 341

(1986)).

       The Court has concluded it was well-established at the time

of the incident that “individuals may not be subjected to seizure

or arrest without reasonable suspicion or probable cause,

especially when the stop includes detention . . . at gunpoint,

and that highly intrusive measures may not be used absent

extraordinary circumstances.”    Green v. City & Cty. of San

Francisco, 751 F.3d 1039, 1052 (9th Cir. 2014)(citing Washington,

98 F.3d at 1192–93).

       At the time of the events in question here, it was well-


26 - OPINION AND ORDER
established that “in a case of mistaken identity, ‘the question

is whether the arresting officers had a good faith, reasonable

belief that the arrestee was the subject of the warrant.’”

Sharp, 871 F.3d at 910 (quoting Rivera, 745 F.3d at 389).     In

addition, the law at the time was clear that the kind of vague

and generic description of a suspect like the one available to

Officer Durbin is insufficient to support probable cause.

See, e.g., Grant, 315 F.3d at 1088 (“As a matter law, [the

plaintiff’s] resemblance to a general physical description could

not have provided the officers with probable cause to arrest

him.”); Washington, 98 F.3d at 1190-91 (“The only basis for

linking Washington and Hicks to the supermarket robberies was the

purported general similarity of their physical characteristics to

those of the actual suspects:   two African–American males, one

reasonably short and one reasonably tall.    [These] descriptions

[are] exceedingly vague and general. . . .   If the general

descriptions relied on here can be stretched to cover Washington

and Hicks, then a significant percentage of African–American

males walking, eating, going to work or to a movie, ball game or

concert, with a friend or relative, might well find themselves

subjected to similar treatment.”); Ricardo, 912 F.2d at 342

(officers did not have probable cause to arrest a suspect because

he fit the descriptions of a “thin man, not too tall” and “young

Mexican male”).


27 - OPINION AND ORDER
     As noted, at the time of the events at issue Oregon Revised

Statutes § 162.247(1)(b) defined it as a Class A Misdemeanor when

“the person, knowing that another person is a peace officer . . .

[r]efuses to obey a lawful order by the peace officer.”    As the

record reflects,   Plaintiff could not see Officer Durbin when he

issued his commands; Officer Durbin did not identify himself as a

police officer; and Plaintiff complied with Officer Durbin’s

commands as soon as she understood he was speaking to her.    The

Court concludes it was clearly established at the time of these

events that a police officer in Officer Durbin’s position under

these circumstances would have known that he lacked probable

cause to arrest Plaintiff for interfering with an officer.

     On this record the Court concludes Defendants have not

established Officer Durbin is entitled to qualified immunity as

to Plaintiff’s Fifth Claim for arrest without probable cause.

     In summary, the Court concludes Officer Durbin has failed to

establish that he did not violate Plaintiff’s Fourth Amendment

rights when he arrested her or that he has qualified immunity for

those actions that constituted an “arrest” of Plaintiff.

Accordingly, the Court denies Defendants’ Motion for Summary

Judgment as to Plaintiff’s Fifth Claim.

III. Qualified Immunity Related to Excessive Force

     In her Sixth Claim Plaintiff alleges Officer Durbin

“arrested [her] with force that was objectively unreasonable


28 - OPINION AND ORDER
under the circumstances.”    Pl.’s Second Am. Compl. at ¶ 48.   In

her Response to Defendants’ Motion Plaintiff asserts Officer

Durbin used excessive force when he pointed his firearm at her

and handcuffed her.   Defendants assert Officer Durbin is entitled

to qualified immunity because the force he used was reasonable,

and, in any event, it was not clearly established that the force

he used was unreasonable under the circumstances.

     As noted, “[p]olice officers are not entitled to qualified

immunity if (1) the facts ‘[t]aken in the light most favorable to

the party asserting the injury’ show that ‘the [officers']

conduct violated a constitutional right’ and (2) ‘the right was

clearly established’ at the time of the alleged violation.”

Thompson, 885 F.3d at 586.

     A.    Constitutional Violation

           When a plaintiff “‘alleges excessive force during an

investigation or arrest, the federal right at issue is the Fourth

Amendment right against unreasonable seizures.’”    Thompson, 885

F.3d at 586 (quoting Tolan v. Cotton, 134 S. Ct. 1861, 1865

(2014)).

           In Thompson the Ninth Circuit directed courts to

“approach an excessive force claim in three stages”:

                First, we assess the severity of the intrusion on
                the individual's Fourth Amendment rights by
                evaluating the type and amount of force inflicted.
                Then, we evaluate the government's interests by
                assessing the severity of the crime; whether the
                suspect posed an immediate threat to the officers'

29 - OPINION AND ORDER
                or public's safety; and whether the suspect was
                resisting arrest or attempting to escape.
                Finally, we balance the gravity of the intrusion
                on the individual against the government's need
                for that intrusion.

885 F.3d at 586 (quotations omitted; citation omitted).

           1.   Severity of the Intrusion

                The Ninth Circuit has made clear that “‘pointing a

loaded gun at a suspect [and thereby] employing the threat of

deadly force, is use of a high level of force.’”      Id. (quoting

Espinosa v. City & Cty. of S.F., 598 F.3d 528, 537 (9th Cir.

2010)).   Thus, the severity of the intrusion on Plaintiff’s

Fourth Amendment rights was high.

           2.   Government’s Interests

                As noted, the Court must evaluate the government’s

interests “by assessing the severity of the crime; whether the

suspect posed an immediate threat to the officers' or public's

safety; and whether the suspect was resisting arrest or

attempting to escape.”   Thompson, 885 F.3d at 586.    As noted,

Officer Durbin suspected Plaintiff was the suspect wanted on a

warrant for felony possession of heroin.    In such circumstances,

however, the Ninth Circuit has held outstanding felony warrants

alone do not establish a safety risk.    See, e.g., Chew, 27 F.3d

at 1442 (“the existence of the [felony] warrants is of limited

significance.   A wide variety of crimes, many of them nonviolent,

are classified as felonies.”).   See also Smith, 2018 WL 3831001,


30 - OPINION AND ORDER
at *4 (“An outstanding felony warrant also does not alone show a

safety risk.”).

          In addition, neither the dispatch nor the officers’

reports include any information suggesting either suspect that

the officers were seeking was armed or that they had been in a

location such as their vehicle or residence where they could have

obtained a firearm during the pursuit.    Officer Durbin testified

at deposition that his “experience and training [taught him] that

a fleeing suspect has a reason to flee.   They could be armed,

they could be carrying contraband.”   Lewis Decl., Ex. 1 at 3.

Officer Durbin also stated he believed the suspect could be

dangerous because “in [his] training and experience, a fleeing

suspect is dangerous.”   Id.   Officer Durbin, however, also

testified there was “nothing specific to [the suspect] that was

dangerous.”   Lewis Decl., Ex. 1 at 4.

          Courts have held generalized beliefs or concerns for

safety are insufficient to support a high level of force such as

pointing a firearm.   See, e.g., Hunter, 2018 WL 6249789, at *12

(“Officer Durell claims . . . he ‘had no idea what [the

plaintiff’s] intentions in getting into [his] car were,’ and [he]

believed [the plaintiff] might be reaching for weapons. . . .

[T]his entirely unsubstantiated belief, without more, cannot

justify the use of deadly force.”).

          The record here does not suggest Plaintiff was


31 - OPINION AND ORDER
resisting arrest or attempting to flee, and, in addition,

Plaintiff complied with Officer Durbin’s commands within five

seconds.   As noted, even if a mere five seconds was not

considered to be immediate under the circumstances, courts have

recognized an individual’s immediate failure to respond to police

commands is an insufficient basis for an officer to fear for his

safety in the absence of other factors.     See, e.g., Thompson, 885

F.3d at 595 (“When an officer gives a command, a fearful arrestee

may require a longer-than-expected interval to understand the

order and follow it.”); Hunter, 2018 WL 6249789, at *12 (“[The

plaintiff’s] only infraction was failing to respond promptly when

commanded to leave and attempting to open his car door to do

so.”).

                  Thus, viewing the record in the light most

favorable to Plaintiff, the Court concludes the government’s

interest in using a high level of force against Plaintiff was low

under these circumstances.

             3.   Balancing

                  Balancing the gravity of the intrusion on the

individual against the government's need for that intrusion, the

Court notes the Ninth Circuit has concluded on several occasions

that pointing weapons at suspects in circumstances even more

extreme than those in this case can be a constitutional

violation.


32 - OPINION AND ORDER
               For example, in Robinson v. Solano County the

plaintiff used a shotgun to shoot two dogs on his property.      The

plaintiff killed one dog and wounded the other.    A neighbor owned

both dogs and called the police to report that the plaintiff had

shot her dogs and was “in the street yelling.”    278 F.3d 1007,

1009 (9th Cir. 2002).    “The police sent out a radio dispatch

regarding a man carrying a shotgun who had just shot two dogs and

‘is in the middle of the street yelling at this time.’”    Id.

Meanwhile the plaintiff had returned home and was deciding

whether to call the authorities when he saw six police vehicles

pull up outside of his house.

               [The plaintiff] decided to go out and explain the
               incident to them. Wearing an unbuttoned shirt and
               a pair of jeans, he walked the 135 feet from his
               front door to the street. He asserts that the
               officers were able to see him approach, and that
               they observed that his demeanor was calm. He also
               states that the officers kept their guns holstered
               as he approached. Officers Cauwells and Faulkner,
               however, contend that [the plaintiff] appeared
               agitated, and that they unholstered their guns
               upon first seeing him.

               As [the plaintiff] neared the street, Officer
               Cauwells . . . walked forward to meet him. [The
               plaintiff] said, “My name is Robinson and I'm the
               man that was involved with the dogs.” Officer
               Cauwells then pointed his gun at [the plaintiff’s]
               head from a distance of about six feet. Officer
               Faulkner also took out his gun and pointed it at
               [the plaintiff]. Cauwells told [the plaintiff] to
               put his hands over his head. As [the plaintiff]
               was putting his hands up, he asked the officers
               “What's going on?” Without answering the
               question, Cauwells repeated the command as he
               stepped forward, and according to [the plaintiff],
               thrust his gun three or four feet from [the

33 - OPINION AND ORDER
                plaintiff’s] head.

                                      * * *

                Two [other] police officers handcuffed [the
                plaintiff] and shoved him into the back seat of
                their patrol car. [The plaintiff] was confined in
                the police car while the officers talked to [the
                dog owner] and other neighbors. The interval was
                approximately 15–30 minutes. . . . The officers
                released [the plaintiff] after they ascertained
                that he had not violated the law.

Id. at 1010.   The plaintiff brought an action for, among other

things, excessive force in violation of his rights under the

Fourth Amendment.   At trial the court granted the defendants’

Rule 50 motion for judgment as a matter of law on the ground of

qualified immunity.   The plaintiff appealed.    A three-judge panel

of the Ninth Circuit reversed and found the defendants were not

entitled to qualified immunity.   The Ninth Circuit then “took

this case en banc in order to clarify the law of the circuit

regarding excessive force that violates the Fourth Amendment's

protections against unreasonable searches and seizures, and to

clarify the law of the circuit on the scope of qualified immunity

for excessive force claims.”   Id. at 1009.     As to the

constitutional-violation prong of the qualified-immunity

analysis, the Ninth Circuit noted “[t]he only dispute is whether

the officers' use of a drawn gun pointed at [the plaintiff’s]

head from close range constituted excessive force.”         Id. at 1013.

The court noted “it is not alleged that any of the factors

justifying the use of force were present.”    Specifically, “[t]he

34 - OPINION AND ORDER
crime under investigation was at most a misdemeanor; the suspect

was apparently unarmed and approaching the officers in a peaceful

way.   There were no dangerous or exigent circumstances apparent

at the time of the detention, and the officers outnumbered the

plaintiff.”    Id.   In fact, the “only circumstances in this case

favoring the use of force was the fact that plaintiff had earlier

been armed with a shotgun that he used to shoot the neighbor's

dogs.”   Id.   The Ninth Circuit held the plaintiff’s “earlier use

of a weapon, that he clearly no longer carried, is insufficient

to justify the intrusion on [the plaintiff’s] personal security.

He therefore has alleged a claim of excessive force in violation

of the Fourth Amendment.”     Id.

                 In Thompson v. Rahr King County Sheriff's Deputy

Copeland witnessed the plaintiff commit “multiple traffic

violations.”   Deputy Copeland pulled the plaintiff over and asked

for his information.    Deputy Copeland discovered the plaintiff

had a suspended license for an unpaid ticket, that he was a

convicted felon, and that his most recent felony conviction was

for possessing a firearm.    885 F.3d at 584.   Deputy Copeland had

the plaintiff exit the vehicle and patted him down for weapons.

Deputy Copeland radioed for backup and had the plaintiff sit on

the bumper of Deputy Copeland's patrol car.     At some point

another sheriff’s deputy arrived and watched the plaintiff, who

continued to sit on the bumper of the patrol car 10-15 feet away


35 - OPINION AND ORDER
from the plaintiff’s car while Deputy Copeland conducted an

inventory search of the plaintiff’s vehicle.        Deputy Copeland

found “a loaded revolver sitting in an open garbage bag on the

rear passenger-side floorboard” of the plaintiff’s car.           Id. at

585.    “After seeing the gun, Copeland decided to arrest [the

plaintiff] for violating the Uniform Firearms Act.”         Id.   Deputy

Copeland “signaled to the deputy watching over [the plaintiff],

then drew his gun.”        Id.   Deputy Copeland alleged “he unholstered

his firearm and assumed a low-ready position, with his gun

clearly displayed but not pointed directly at [the plaintiff].”

Id.     The plaintiff, however, asserted Deputy Copeland pointed his

gun at the plaintiff’s head, demanded that he surrender, and

threatened to kill him if he did not.        Deputy Copeland directed

the plaintiff “to get on the ground, face-down, so that he could

be handcuffed.        [The plaintiff] complied and was cuffed without

incident.”      Id.    The plaintiff brought an action against Deputy

Copeland and King County alleging Deputy Copeland used excessive

force “in pointing his gun at [the plaintiff] and threatening

him.”     Id.   The district court granted the defendants’ motion for

summary judgment on the ground of qualified immunity.        In

evaluating the district court’s decision, the Ninth Circuit first

concluded Deputy Copeland violated the plaintiff’s Fourth

Amendment right to be free from excessive force.        The court noted

Deputy Copeland used a “high level of force,” the plaintiff was


36 - OPINION AND ORDER
suspected of “potential crimes of low and moderate severity,” and

the plaintiff was “not actively resisting arrest or attempting to

evade arrest by flight.”     Id. at 586-87.   The court concluded

“[i]n the end, ‘pointing guns at persons who are compliant and

present no danger is a constitutional violation.’”      Id. at 587

(quoting Baird v. Renbarger, 576 F.3d 340, 346 (7th Cir. 2009)

(citing Motley v. Parks, 432 F.3d 1072, 1089 (9th Cir. 2005)(en

banc)).   The Ninth Circuit held “[a] jury could find that

‘brandishing a cocked gun in front of [the plaintiff’s] face’ and

threatening to kill him was unreasonable under these particular

circumstances.”   Thompson, 885 F.3d at 587 (quoting Robinson v.

Solano Cty., 278 F.3d 1007, 1015 (9th Cir. 2002)(en banc)).     The

Ninth Circuit noted it did not “discount the concern for officer

safety when facing a potentially volatile situation.     But [when]

the officers have an unarmed felony suspect under control . . .

and . . . the suspect is not in close proximity to an accessible

weapon, a gun to the head constitutes excessive force.”

Thompson, 885 F.3d at 587.     See also Smith, 2018 WL 3831001, at

*4 (finding the defendant used excessive force when he pointed

his gun at the plaintiff during a traffic stop even though the

defendant had an outstanding felony warrant and was larger than

the defendant because the record reflected the plaintiff did not

act aggressively, possess a weapon, and did not pose any

“immediate objective threat.”); Harris v. City of Henderson,


37 - OPINION AND ORDER
No. 2:15-cv-0337-GMN-PAL, 2018 WL 4494081, at *7 (D. Nev.

Sept. 18, 2018)(finding the defendant used excessive force by

injuring the plaintiff’s fingers when placing the plaintiff in

handcuffs because the plaintiff’s crime “was a misdemeanor at

best,” the plaintiff did not pose any immediate threat to the

defendant, and the plaintiff’s “failure to fully or immediately

comply with an officer’s orders neither rises to the level of

active resistance nor justifies the application of a non-trivial

amount of force.”).

               Here the record does not reflect any suspect

possessed a firearm or any other weapon at the time of the

encounter or that Officer Durbin had any reason to believe the

suspect had a weapon.    Plaintiff, like the plaintiff in Robinson,

was not trying to escape and, from all objective indicators, was

compliant with Officer Durbin’s orders as soon as she realized he

was speaking to her.    In addition, unlike in Thompson, there is

not any evidence on the record that the suspect ever possessed or

had access to a firearm at the time of the encounter; Plaintiff

was, at best, suspected of a low-level crime; Plaintiff was not

trying to escape; and Plaintiff was compliant with Officer

Durbin’s orders as soon as she realized he was speaking to her.

               The Court finds on this record that a reasonable

jury could conclude Officer Durbin violated Plaintiff’s Fourth

Amendment right to be free from excessive force when he pointed


38 - OPINION AND ORDER
his gun at Plaintiff during their encounter.

        B.   Clearly-Established Right at the Time of the Violation

             Because the Court has concluded a reasonable jury could

conclude Officer Durbin violated Plaintiff’s Fourth Amendment

right to be free from excessive force when he pointed his gun at

her, the Court must now address whether “the right was clearly

established at the time of the alleged violation.”        Thompson, 885

F.3d at 586.

             As noted, in 2002 the Ninth Circuit in Robinson “took

th[e] case en banc in order . . . to clarify the law of the

circuit on the scope of qualified immunity for excessive force

claims.”     Id. at 1009.   In Robinson the Ninth Circuit concluded

the law was insufficiently established to find that “it would

have been clear to the officers in 1995 [the time of the events

at issue] that their alleged conduct was unlawful.”       278 F.3d at

1015.    The Ninth Circuit specifically stated in Robinson,

however, “as a general principle . . . pointing a gun to the head

of an apparently unarmed suspect during an investigation can be a

violation of the Fourth Amendment, especially where the

individual poses no particular danger.”      Id.    See Thompson, 885

F.3d at 591 (“Robinson's holding was plain:        an officer who

points his gun at the head of an arrestee who is cooperative and

unthreatening, outnumbered by police, and apparently unarmed,

violates the Fourth Amendment.     If the contours of this right


39 - OPINION AND ORDER
were not clearly established before we decided Robinson, they

most certainly were thereafter.   Today's decision regrettably

muddies Robinson's clear dictates, but it cannot overturn sixteen

years of precedent.”).

          Similarly, in Smith the court evaluated Ninth Circuit

precedent and concluded “in February 2013, it was clearly

established law that a non-violent felon who poses no risk of

harm has a right against having a loaded gun pointed at him

during a traffic stop.”   2018 WL 3831001, at *6.   In reaching its

conclusion the court relied on Robinson and Espinosa v. City &

Cty. of S.F., 598 F.3d 528 (9th Cir. 2010).   In Espinosa the

court concluded the officers did not have qualified immunity when

they pointed loaded guns at the plaintiff even though he was

armed with a knife and tried to flee because the officers

outnumbered the plaintiff, he had not been accused of committing

any crime, and he did not pose a public danger.     Id. at 537-38.

          Although there are factual differences between

Robinson, Smith, and Espinosa, the Supreme Court has explained a

plaintiff is not required to identify “a case directly on point”

for a right to be clearly established.   White v. Pauly, 137

S. Ct. 548, 551 (2017)(citing Mullenix v. Luna, 136 S. Ct. 305,

308 (2015)).   “If qualified immunity provided a shield in all

novel factual circumstances, officials would rarely, if ever, be

held accountable for their unreasonable violations of the Fourth


40 - OPINION AND ORDER
Amendment.”     Mattos v. Agarano, 661 F.3d 433, 442 (9th Cir.

2011).    See also Hope v. Pelzer, 536 U.S. 730, 741 (2002)

(“[O]fficials can still be on notice that their conduct violates

established law even in novel factual circumstances.”); Deorle v.

Rutherford, 272 F.3d 1272, 1286 (9th Cir. 2001)(“Otherwise,

officers would escape responsibility for the most egregious forms

of conduct simply because there was no case on all fours

prohibiting that particular manifestation of unconstitutional

conduct.”).    The question is whether existing precedent “placed

the statutory or constitutional question beyond debate” to the

extent that a reasonable officer in the defendant's position

would have known his behavior was unlawful.     Mullenix, 136 S. Ct.

at 308.    See also White, 137 S. Ct. at 551.

             Here the factual differences between this case and

Robinson and Thompson underscore the sufficiency of Plaintiff’s

excessive-force claim.     The suspect who Officer Durbin sought was

never reported to be armed, and there is not any evidence in the

record that Officer Durbin had reason to believe that Plaintiff

was armed.    In addition, unlike in Robinson and Thompson

Plaintiff was not near her residence, vehicle, or any place where

she could have obtained a weapon.     Plaintiff was also smaller

than Officer Durbin, and she complied with his commands as soon

as she realized they were directed at her, which was no more than

five seconds after Officer Durbin raised his weapon and issued


41 - OPINION AND ORDER
his commands.

             Accordingly, the Court concludes in June 2017 the law

was clearly established that a nonviolent, unarmed, compliant

individual who does not pose any risk of harm has a right not to

have a loaded weapon pointed at her during an investigation

and/or arrest.    Viewing the record in the light most favorable to

Plaintiff, the Court concludes Defendants have not established

Officer Durbin is entitled to qualified immunity as to Plaintiffs

Sixth Claim for excessive force in violation of Plaintiff’s

Fourth Amendment rights.    Accordingly, the Court denies

Defendants’ Motion for Summary Judgment as to Plaintiff’s Sixth

Claim.

IV.   Officer Durbin is not a proper defendant on Plaintiff’s
      state-law claims.

      Defendants assert Officer Durbin is not a proper defendant

on Plaintiff’s state-law claims because under the Oregon Tort

Claims Act (OTCA), Oregon Revised Statutes §§ 30.260–300, a

plaintiff who brings an action for a municipal officer's tortious

conduct must name the public body rather than the individual

officer when the officer was acting within the course and scope

of his employment at the time the alleged tortious conduct

occurred.4    Or. Rev. Stat. § 30.265(3), (4).



      4
       The OTCA contains an exception to this requirement when
the damages alleged exceed the OTCA limits. Or. Rev. Stat.
§ 30.265(3), (4). That exception is not relevant here.

42 - OPINION AND ORDER
     It is undisputed that Officer Durbin was at all material

times acting within the course and scope of his employment with

the City of Gresham.    Plaintiff’s state-law claims, therefore,

must be brought against the City of Gresham.

     Accordingly, the Court grants Defendants’ Motion for Summary

Judgment as to the impropriety of Plaintiff’s state-law claims

against Officer Durbin and substitutes the City of Gresham as the

defendant as to Plaintiff’s state-law claims.     See Or. Rev. Stat.

§ 30.265(3)(“If an action is filed against an officer, employee

or agent of a public body[,] . . . the court upon motion shall

substitute the public body as the defendant.”).

V.   Plaintiff’s State-Law Claim of False Arrest

     In her First Claim Plaintiff alleges under state law that

Officer Durbin falsely arrested her without probable cause.

Defendants, in turn, assert they are entitled to summary judgment

on Plaintiff’s First Claim because Officer Durbin had probable

cause to arrest Plaintiff.

     In Oregon the tort of false arrest has four elements:

“(1) defendant must confine the plaintiff; (2) defendant must

intend to accomplish the act that causes confinement;

(3) plaintiff must be aware of the confinement; and (4) the

confinement must be unlawful.”    Ross v. City of Eugene, 151 Or.

App. 656, 663 (1997).    Oregon courts have held a confinement is

not “unlawful” when there exists any lawful basis for it such as


43 - OPINION AND ORDER
probable cause.   Miller v. Columbia County, 282 Or. App. 348, 355

(2016)(“the existence of probable cause does render an arrest

lawful as a matter of law.”).

     Under Oregon law “[a] warrantless arrest is permissible

. . . [when] the arresting officer has probable cause to believe

that the person has committed a crime.”    State v. Gibson, 268 Or.

App. 428, 430 (2015)(citing State v. Mace, 67 Or. App. 753, 756–

57 (1984)).   Under state law probable cause is defined as “a

substantial objective basis for believing that, more likely than

not, an offense has been committed and that the person to be

arrested has committed it.”    Or. Rev. Stat. § 131.005(11).

“Probable cause has two aspects:   (1) the officer must

subjectively believe that a crime has been committed, and

(2) that belief must be objectively reasonable under the totality

of the circumstances.”   Gibson, 268 Or. at 430 (citing State v.

Rayburn, 246 Or. App. 486, 490 (2011)).    See also State v.

Miller, 345 Or. 176, 186 (2008)(“[I]t is sufficient if the trial

court finds . . . the officer reasonably believed that he had

lawful authority to act, even if the officer's subjective basis

for acting turns out to be incorrect.   Of course, in order to

prove a valid arrest, the state also must establish, in addition

to the officer's subjective belief that he . . . had lawful

authority to act, that the facts objectively are sufficient to

establish probable cause.”).    “The subjective component of the


44 - OPINION AND ORDER
probable cause inquiry is satisfied if an officer believes that

he . . . has lawful authority to restrain the individual's

liberty.”    State v. Vasquez-Villagomez, 346 Or. 12, 23 (2009)

(citing Miller, 345 Or. at 185).   Even if the subject component

of the probable cause analysis is satisfied, however, “[t]he

state also must establish that the facts objectively are

sufficient to establish probable cause.”    Vasquez-Villagomez, 346

Or. at 23.   “When determining whether the state has established

that the facts are objectively reasonable, the court looks at the

totality of the circumstances, including the officer's training

and experience.”    Id.

      Here Defendants note the analysis of the objective element

of the false-arrest, probable-cause analysis under state law is

the same as the probable-cause analysis of Plaintiff’s Fourth

Amendment Claim.   The Court agrees.   The Court, therefore,

concludes for the reasons set out in its analysis of Plaintiff’s

Fourth Amendment false-arrest claim that Defendants have not

established as a matter of law that Officer Durbin had probable

cause to arrest Plaintiff.

      Accordingly, the Court denies Defendants’ Motion for Summary

Judgment as to Plaintiff’s First Claim for false arrest under

state law.

VI.   Plaintiff’s State-Law Claim of Assault

      In her Second Claim Plaintiff alleges under state law that


45 - OPINION AND ORDER
Officer Durbin assaulted her when he “pointed his pistol at [her]

without probable cause[, he] . . . acted with the intent to cause

Plaintiff to fear he would shoot her[, and] . . . Plaintiff

reasonably feared a harmful or offensive contact.”       Defendants

move for summary judgment on Plaintiff’s Second Claim on the

ground that Officer Durbin was justified in the amount of force

he used against Plaintiff.

        Under Oregon law

             civil assault occurs when (1) a person commits an
             act intending to cause a harmful or offensive
             contact with the person of another or to cause a
             belief by the other person that a harmful or
             offensive contact may immediately occur and
             (2) the other person reasonably believes such
             contact is likely to occur immediately.

Woods v. Gutierrez, No. 3:11-CV-01082-BR, 2012 WL 6203170, at *11

(D. Or. Dec. 12, 2012)(citing Mays v. Huling Buick Co., 246 Or.

203, 204 (1967)).    Defendants assert Oregon Revised Statutes

§ 161.235(1) in combination with the decision in Gigler v. City

of Klamath Falls, 21 Or. App. 753, 763 (1975), defeats

Plaintiff's claim for assault under the circumstances of this

case.

        Oregon Revised Statutes § 161.235(1) provides:

                  [A] peace officer is justified in using physical
                  force upon another person only when and to the
                  extent that the peace officer reasonably believes
                  it necessary: (1) To make an arrest or to prevent
                  the escape from custody of an arrested person
                  unless the peace officer knows that the arrest is
                  unlawful.


46 - OPINION AND ORDER
In Gigler the Oregon Court of Appeals held when the “physical

violence exerted by the officers against [the] plaintiff was no

more than necessary to accomplish the legitimate purpose of

fulfilling their duty,” the force was reasonable and the officers

did not commit assault.   21 Or. App. at 763.

     Here the Court has already concluded Defendants have failed

to establish as a matter of undisputed fact and as a matter of

law that the force used against Plaintiff was not excessive.

Defendants have also failed to establish that Officer Durbin did

not use more force than was necessary under the circumstances,

and the Court, therefore, also concludes Defendants are not

entitled to summary judgment as to Plaintiff's state-law claim

for assault.

     Accordingly, the Court denies Defendants' Motion for Summary

Judgment as to Plaintiff's Second Claim for assault.

VII. Plaintiff’s State-Law Claim of Battery

     In her Third Claim Plaintiff alleges under state law that

Officer Durbin committed battery when he “ordered Plaintiff to

the floor at gunpoint with knowledge of her double mastectomy

complications, he acted with intent to cause harmful or offensive

contact to Plaintiff, and/or with knowledge or substantial

certainty that a harmful or offense contact would occur.”     Second

Am. Compl. at ¶ 25.   Plaintiff also alleges Officer Durbin

committed battery when he handcuffed her without probable cause


47 - OPINION AND ORDER
to do so.    Defendants, however, assert Oregon Revised Statutes

§ 161.235(1) together with the decision in Gigler defeats

Plaintiff's claim for assault under the circumstances of this

case.

        Oregon courts have defined battery as “a ‘voluntary act that

is intended to cause the resulting harmful or offensive

contact.’”     Ballard v. City of Albany, 221 Or. App. 630, 640-41

(2008)(quoting Walthers v. Gossett, 148 Or. App. 548, 552,

(1997)).    In Gigler the Oregon Court of Appeals held when the

“physical violence exerted by the officers against [the]

plaintiff was no more than necessary to accomplish the legitimate

purpose of fulfilling their duty,” the force was reasonable and

the officers did not commit battery.    21 Or. App. at 763.

        The Oregon Supreme Court has explained with respect to

battery that

             an intentional act causing unpermitted physical
             contact with the person of another does not
             necessarily amount to . . . battery. We must
             distinguish between an intent to do an act which
             may be wilful or wanton and which may result in
             contact, on the one hand, and an act involving an
             intent to cause harmful or offensive contact with
             the person, on the other. . . . [B]attery
             involves more than an intentional act. There must
             be the intent to injure. However, the authorities
             plainly indicate that the word "injure" refers to
             legal injury, a violation of a protected right of
             the one assaulted. It does not necessarily mean
             bodily and physical injury. An offensive
             unpermitted touch may be a battery though no
             physical damage results.

Cook v. Kinzua Pine Mills Co., 207 Or. 34, 4849 (1956).       The

48 - OPINION AND ORDER
court cautioned "courts have repeatedly fallen into error by

referring to intentional or wilful acts without distinguishing

between an intent to be reckless and an intent to hit the

plaintiff."     Id. at 49.   The court identified four types of

wrongful conduct:    (1) simple negligence, (2) gross negligence,

(3) negligence committed in a wanton manner, and (4) battery.

Id. at 58.    The court noted wanton conduct is defined as

             doing . . . an intentional act of an unreasonable
             character in disregard of a risk known to the
             actor, or so obvious that he must be taken to have
             been aware of it and so great as to make it highly
             probable that harm would follow, usually
             accompanied by a conscious indifference in
             consequences.

Id. at 58-59.    Battery, on the other hand, requires “an actual

intent not only to do an act but to cause personal injury.”         Id.

In addition, "Oregon law cautions that the court should only

infer . . . subjective intent to cause harm or injury as a matter

of law when such subjective intent is the only reasonable

inference that may be drawn from the insured's conduct."         Gakk

Inc. v. Acceptance Cas. Ins. Co., No. CV 09–6282–MO, 2010 WL

3259905, at *2 (D. Or. Aug. 16, 2010).      See also Redman v.

Morehead, No. 3:12–CV–11–AC, 2012 WL 1253108, at *3 (D. Or.

Apr. 13, 2012)(same).

     Plaintiff asserts Officer Durbin knew when he insisted she

lie face down and then handcuffed her that she was not supposed

to lie on her chest because she had a “botched mastectomy” and a


49 - OPINION AND ORDER
collapsed expander.    The record does not contain any testimony by

Officer Durbin at deposition as to his intent in requiring

Plaintiff to lie face down or his intent in handcuffing

Plaintiff.    In the absence of evidence of Officer Durbin’s

subjective intent, the Court cannot infer anything about his

intent in handcuffing Plaintiff or in requiring her to lie face

down.    The Court, therefore, concludes there is a genuine dispute

of material fact as to Plaintiff’s state-law claim for battery.

        Accordingly, the Court denies Defendants’ Motion for Summary

Judgment as to Plaintiff’s Third Claim for battery.

VIII.Plaintiff’s State-Law Claim of Negligent Retention

        In her Fourth Claim Plaintiff alleges

             Defendant Gresham knew or should have known that
             Defendant Durbin had a history of physically
             dangerous behavior when confronting or arresting
             members of the public.

             At all times material herein, Defendant Gresham
             retained Defendant Durbin as a police officer when
             it was foreseeable that he would injure Plaintiff
             during his work as a police officer.

             Due to Defendant Gresham’s negligent retention of
             Defendant Durbin, Defendant Durban was able to use
             and did use his position as a police officer to
             injure Plaintiff.

Second Am. Compl. at ¶¶ 32-34.    Defendants assert Plaintiff

cannot establish as a matter of law that the City of Gresham

negligently retained Officer Durbin.

        In Chesterman v. Barmon the Oregon Court of Appeals

explained:

50 - OPINION AND ORDER
             Liability is for negligently placing an employee
             with known dangerous propensities, or dangerous
             propensities which could have been discovered by a
             reasonable investigation, in a position where it
             is foreseeable that he could injure the plaintiff
             in the course of the work. The duty to use
             reasonable care in hiring or retaining employees
             arises because it is foreseeable that the
             employee, in carrying out his employment, may pose
             an unreasonable risk of injury to others.

82 Or. App. 1, 4 (1986)(citing Cain v. Rijken, 300 Or. 706,

714–15, 717 P.2d 140 (1986)).     See also Gresham v. Safeway, Inc.,

No. 08-cv-6241-AA, 2010 WL 437982, at *11 (D. Or. Feb. 3, 2010)

(same).

        Plaintiff relies on the following facts to support her

negligent-retention claim:    (1) In 2008 a jury found Officer

Durbin used excessive force against a plaintiff in violation of

the Fourth Amendment in 2006 (Macguire v. City of Gresham,

No. 07-cv-919-MO) and (2) in 2009 a plaintiff brought an action

against Officer Durbin for, among other things, excessive force

and arrest without probable cause for events that occurred in

2008, but this action was dismissed by stipulation (Fussell v.

Durbin, 09-cv-1524-AA).

        Defendants note Officer Durbin had been with the Gresham

Police Department for 25 years at the time of the events in this

case.    Defendants assert one adverse jury verdict over the course

of 25 years is insufficient to establish a genuine dispute of

material fact as to whether it was reasonably foreseeable that

Officer Durbin posed an unreasonable risk of injury to others in

51 - OPINION AND ORDER
carrying out his employment.   The Court agrees.

     In addition, Defendants point out that the events in

Macguire and Fussell occurred in 2006 and 2008 respectively,

which is 9-to-11 years before the events at issue here.    Between

the time of the events in Macguire and Fussell and the events at

issue in this matter, Defendant received approximately 800 hours

of training.   Decl. of Captain Tim Gerkman at ¶ 3.   In addition,

before and after the events of Macguire and Fussell Officer

Durbin received several awards and commendations including

Officer of the Year in 2002, Traffic Safety Officer of the Year

in 2002, the Meritorious Service Award in 2008, a second

Meritorious Service Award in 2010, a Medal of Valor in 2014, a

second Medal of Valor in 2015, a second Traffic Safety Officer of

the Year in 2017, a Lifesaving Award in 2017, and a Distinguished

Service Medal when he retired in 2018.

     The Court finds on this record that Plaintiff has not

established a genuine dispute of material fact exists as to

whether it was reasonably foreseeable that Officer Durbin posed

an unreasonable risk of injury to others in carrying out his

employment.    The Court also finds no reasonable juror could

conclude under these circumstances that the City of Gresham

negligently retained Officer Durbin.

     Accordingly, the Court grants Defendants’ Motion for Summary

Judgment as to Plaintiff’s Fourth Claim for Negligent Retention.


52 - OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court GRANTS in part and DENIES in

part Defendants’ Motion (#12) for Summary Judgment as follows:

     1.   GRANTS Defendants’ Motion as to the impropriety of

          Officer Durbin as the defendant in Plaintiff’s state-

          law claims and, therefore, SUBSTITUTES the City of

          Gresham as the defendant in Plaintiff’s state-law

          claims;

     2.   GRANTS Defendants’ Motion as to Plaintiff’s Fourth

          Claim for negligent retention; and

     3.   DENIES Defendants’ Motion as to Plaintiff’s First,

          Second, Third, Fifth, and Sixth Claims because the

          Court concludes Defendants have not established as a

          matter of undisputed fact and/or law entitlement to

          judgment on these claims.

     The following case-management dates remain in effect:     a

Joint Proposed Pretrial Order is due July 22, 2019; pretrial

documents are due August 1, 2019; the Pretrial Conference is set

on August 14, 2019; and trial is set on August 20, 2019.

     IT IS SO ORDERED.

     DATED this 11th day of July, 2019.

                                      /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge

53 - OPINION AND ORDER
